Title: John Adams to Abigail Smith, 4 May 1764
From: Adams, John
To: Adams, Abigail


     
      Four O Clock afternoon May 4th. 1764
     
     Returned from a Ramble in Town which began at 10 in the Morning. Dined with my Friend S. Adams and Wm. Checkley, and visited &c.—so that this is the first Moment of my Knowledge of my Letters or the Dr. being in Town.
     Once I have ridden to Dorchester Meeting House in a Chaise with Myra, another Day, round the Town, and over the Neck in a Chaise with Myra, and Yesterday I rode on Horse back into the Country twelve Miles out and in, with one of my Hospital Companions. We are all well but one, who is more hysterical than any ancient Maiden, in the Gout. An History of his Oddities, would be a Curiosity. But the Man is in no Danger, his small Pox is all gone, and he can eat his Pint of Chocolate, and drink his Bowl of Claret sangaree, as well as any Man.
     I have had a fine Time of it. I drank Frontinac and Mountain Malaga, and eat Oysters in order to make the Pock fill well, till I filld up about 30 fine ones.
     The Dr. waits and wont light.
    